I concur in all that Judge LEWIS has written. I go further, however.
In the portion of the charge quoted in the dissenting opinion, the court called the attention of the jury to the facts and circumstances of the case. He spoke of corroboration but at some point ceased speaking of it in order to go on to the facts. That much is clear. Where did the court cease discussing corroboration in that portion of the charge? That is the question.
The court said: "That means two things: first, there must be proof that the crime has been committed, from an independent source, and second, there must be proof of some fact which ties the defendant in in such a way that it will convince you that the accomplice was telling the truth. It does not have to be overwhelming, but if there is proof from independent sources of different steps which show you that Reles was telling the truth, and you believe his story, it is enough." (End of that portion of the charge on corroboration; beginning of charge on facts.) *Page 385 
"Whatever human witnesses may do as to stating what did or did not happen, whatever lapses of memory there may be on the part of human witnesses, there are certain physical facts which cannot be altered, cannot be changed. The first fact in this case is
the condition of the body when found burning in the lot. You have pictures of it, how this body was trussed up and tied, to correspond with the tale as to what was done to Feinstein that night. That is a physical fact. Then you have othertestimony. You have the testimony of Maffetore. Maffetore said he was at the corner with his car and Goldstein came over
and told him, `Get that guy,' indicating somebody, `into your car,' and as it turned out to be Feinstein, got into his car and Goldstein told him, `Drive him to Tiny's house.' He said he knew where Tiny lived, and he drove to his house, Goldstein got out
and he was out a couple of minutes, and came back and said, `He is not in,' to drive to Reles' house. He said he didn't know where it was. He said, `I'll tell you; drive the way I tell you,' and he drove to Reles' house. When they got there, Goldstein gotout, went in the house, came out and said, `Come on in,' and the three of them went in the house, Goldstein, Feinstein, andMaffetore, in that order." (Fols. 1887-1890.) (Paragraphing, italicizing and insertion in parenthesis are mine.)
In the new paragraph, as made by me, there is nothing about Reles or corroboration. The word "then," as underscored, connects what precedes in the same paragraph with what follows. The portions italicized have no relation to a charge as to corroboration of Reles. That is self-evident. Somewhere, therefore, in those sentences the court passed from the question of corroboration to a treatment of the facts generally. It is clear to me that it occurred at the sentence commencing with the words: "Whatever human witnesses * * *."
If the court reporter had paragraphed this portion of the charge as I have, it would have been clearer, but the paragraphing of a court reporter has not finality. I think there is a misreading of a sentence and a separation of it from its proper context. *Page 386